Citation Nr: 1144163	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.  He had service in the Republic of Vietnam from August 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in September 2006, and the RO issued a statement of the case in January 2008.  The Veteran filed a substantive appeal in January 2008.  

Here, the Board notes that the Veteran has been diagnosed with PTSD, depressive disorder, and anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue as set forth above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is a direct result of his military service while serving in Vietnam from August 1970 to October 1970. 

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f)  (2010). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy." Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service." Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements. See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997). See also Pentecost v. Principi, 16 Vet. App. 124   (2002). 

Here, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establishing an in-service stressor. See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)). 

Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court. Id.  

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

In this case, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty. 

VA treatment records indicate diagnoses of PTSD, depressive disorder, and anxiety disorder.  These records specifically show a diagnosis of depressive disorder, NOS, in January 2008; a diagnosis of PTSD in February 2008; and a March 2008 diagnosis of anxiety disorder, but expressly ruling out PTSD as a diagnosis.  

The Veteran's service records show that he served in Vietnam from August 1970 to October 1970; his military occupational specialty was that of "math stat" assistant.  He does not have any awards, medals, or decorations to indicate combat service.  Nevertheless, he has reported three stressors (and one non-combat related stressor) that he contends underlie his PTSD. 

First, the Veteran reported that, while stationed at the 4th Infantry Headquarters in mid-October 1970, he was "roused and given weapons and flack gear."  He was stationed around the perimeter of the base when he was almost face to face with the enemy.  He reported that he experiences trembling/nervousness to this day when he thinks about what happened. 

Second, he reports that in September 1970, while attached to the "ESSG atch USA Engr Topo Trp Command" (not far from Saigon), he was being transported via helicopter to an area where he would be conducting studies.  He stated that he was in an LOH helicopter when they began taking fire.  They landed and it was determined that they had been hit by small arms fire.  

Third, the Veteran reports that while he was assigned to the Headquarters 4th Infantry Division in An Khe, Vietnam, his base came under rocket attack "at least twice a month," from August 1970 to October 1970.  

Lastly, the Veteran contends that he escorted the body of a friend who was killed in Vietnam on January 5, 1971.  This incident occurred after the Veteran's own return from Vietnam.   

In a November 2011 Written Brief Presentation, the Veteran's representative asserts that Veteran avers that foregoing stressors resulted in a fear of hostile military activity while serving in Vietnam and that his diagnosis of PTSD is based on this fear. See 38 C.F.R. § 3.304(f)(3). 

Based on the foregoing, the Board finds that this matter should be remanded and that upon remand, the Veteran should be provided a VA psychiatric examination to identify the Veteran's current psychiatric disorders and to determine (1) whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, (2) if PTSD is diagnosed, whether it is at least as likely as not that the PTSD is due to a confirmed or verified in-service stressor, and/or (3) whether it is at least as likely as not that a psychiatric disorder other than PTSD was caused by the Veteran's military service or any event that occurred therein. See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Upon remand, the Veteran should also be provided an opportunity to provide additional detailed information regarding his in-service stressors.  If the RO finds that this information is sufficient to warrant a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification, such verification should be undertaken. 

Prior to readjudicating the Veteran's claim, the RO should associate with the Veteran's claims file any additional records of the Veteran's treatment for his claimed condition that the Veteran may identify.  Here, the Board notes that the Veteran has been treated at the VAMC in Atlanta for mental health issues.  Medical records from this system dated since February 2009 should be associated with the Veteran's claims file.  

In addition, the Veteran reported that he was treated at the VAMC in Memphis in October 1972 and at the VAMC in Sandy Spring, GA, in the late 1980's.  See VA Form 21-4142, May 2006.  These records are not currently contained in the claims file and should be obtained, if available, upon remand. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records. See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

The Veteran should also be afforded an opportunity submit all other relevant records.  In this regard, the Board notes that the Veteran has submitted incomplete private psychological medical records from Drs. Horwitz and Brett.  For example, the May 2006 record from Dr. Horwitz indicates a diagnosis of PTSD and depression, but contains no discussion of the Veteran's condition because the record is a mere insurance billing form.  Thus, upon remand, the RO should contact the Veteran and obtain the necessary releases for any private psychological treatment that the Veteran has received since his separation from active duty.  This should include any post-service employment related records. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

2. The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disorder. The RO should specifically obtain treatment records from the Atlanta VAMC dated since February 2009; the Memphis VAMC dated in October 1972; and at the VAMC Sandy Spring, GA, dated in the 1980's.  

The RO should also contact the Veteran and obtain releases for private psychiatric treatment (clinical) records from Dr. Horwitz and Dr. Brett (who has apparently treated the Veteran since 1987).  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA. 

3. VA treatment records indicate diagnoses of PTSD, depressive disorder, and anxiety disorder.  The Veteran also indicated that he served in Vietnam and reported three stressors that he contends underlie his PTSD.  In addition, he reported one, non-combat related stressor.  

First, the Veteran reported that, while stationed at the 4th Infantry Headquarters in mid-October 1970, he was "roused and given weapons and flack gear."  He was stationed around the perimeter of the base when he was almost face to face with the enemy.  He reported that he experiences trembling/nervousness to this day when he thinks about what happened. 

Second, he reports that in September 1970, while attached to the "ESSG atch USA Engr Topo Trp Command" (not far from Saigon), he was being transported via helicopter to an area where he would be conducting studies.  He stated that he was in an LOH helicopter when they began taking fire.  They landed and it was determined that they had been hit by small arms fire.  

Third, the Veteran reports that while he was assigned to the Headquarters 4th Infantry Division in An Khe, Vietnam, his base came under rocket attack "at least twice a month," from August 1970 to October 1970.  

Lastly, the Veteran contends that he escorted the body of a friend who was killed in Vietnam on January 5, 1971.  This incident occurred after the Veteran's own return from Vietnam.   

Given the above information, the RO should contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.

The RO should then review the file and prepare a summary of all claimed and verifiable stressors. If appropriate, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO should request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file. 

4. After the above development has been completed, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must be informed that VA recently amended the regulations concerning the evidentiary standards for establishing an in-service stressor. See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional. 

Subsequently, based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion with full supporting rationale as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of a verified in-service stressor (this should include the Veteran's report of a non-combat related stressor as well). 

The VA examiner should confirm whether a verified stressor, if found, is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressor. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present, to include depression, had its onset in service, within one year of service, or is otherwise related to service. 

In doing so, the examiner should take in to account the Veteran's statements in support of his claim.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion, this should be stated along with supporting rationale.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


